                                 JN THE UNITED STATES DISTRICT COURT
                                FOR THE NORTHERN DISTRICT OF GEORGIA
                                           ATLANTA DIVISION

                  MARCELO GARCIA,
                     Movant,                                             CRIMINAL ACTION NO.
                                                                            1:05-CR-122-R WS
                        v.
                                                                            CIVIL ACTION NO.
                  UNITED STATES OF AMERICA,                                 1: 18-CV-3454-RWS
                      Respondent.

                                                           ORDER

                        Presently   before   the   Court    is   the   Magistrate   Judge's   Report   and

                  Recommendation (R&R) recommending that the pending motion brought pursuant to

                  28 U.S.C. § 2255 be denied. [Doc. 419]. Movant has filed his objections in response

                  to the R&R. [Doc. 421].

                        A district judge has broad discretion to accept, reject, or modify a magistrate

                  judge's proposed findings and recommendations. United States v. Raddatz, 447 U.S.

                  667, 680 ( 1980). Pursuant to 28 U.S.C. § 636(b )( 1), the Court reviews any portion of

                  the Report and Recommendation that is the subject of a proper objection on a de novo

                  basis and any non-objected portion under a "clearly erroneous" standard.

                        In the R&R, the Magistrate Judge recommends that Movant's § 2255 motion

                  be denied as untimely pursuant to 28 U.S.C. § 2255(f). In his objections, Movant

                  repeatedly asserts that his trial counsel was ineffective for failing to properly advise

             Ii   him about his appeal rights. While that contention may state a valid claim for relief,

AO 72A
(Rev.8/82)
             Movant has failed to demonstrate any reasonable basis for waiting over a decade to

             assert the claim so as to entitle him to equitable tolling or other relief from the

             operation of the one-year statute of limitation.

                   Accordingly, the R&R, [Doc. 419], is hereby ADOPTED as the order of this

             Court, and the § 2255 motion, [Doc. 4181, is DENIED.

                   This Court further agrees with the Magistrate Judge that Movant has failed to

             raise any claim of arguable merit, and a Certificate of Appealability is DENIED

             pursuant to 28 lJ.S.C. § 2253( c )(2). Civil action number 1: l 8-CV-3454-RWS is

             DISMISSED.

                   IT IS SO ORDERED, this ,2dctay of             ~                     ,2018.




                                                        2

AO 72A
(Rev.8/82)
